Citation Nr: 0921442	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1977.  He died in January 2005, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Cleveland, Ohio, which denied the appellant's claim for 
accrued benefits.  The Board remanded this case in September 
2008.  It returns now for appellate consideration.

Subsequent to the issuance of the December 2008 supplemental 
statement of the case (SSOC), the appellant submitted 
additional evidence which was not considered by the Agency of 
Original Jurisdiction (AOJ).  The appellant, through her 
representative, has waived AOJ consideration of that evidence 
in an April 2009 submission.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2008).

In a September 2008 statement, the appellant raised the issue 
of reimbursement for the Veteran's final sickness and burial 
expenses and submitted evidence in support of such a claim.  
This issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for special 
monthly compensation based on the need for regular aid and 
attendance was pending before VA.

2.  The appellant's claim of entitlement to accrued benefits 
was received within one year of the Veteran's death.

3.  Evidence on file at the time of the Veteran's death 
showed that he was service-connected for renal dysfunction, 
evaluated as 100 percent disabling; Hepatitis C with 
cirrhosis, status post liver transplant, evaluated as 100 
percent disabling; residuals of postoperative laminectomy for 
spinal stenosis, evaluated as 10 percent disabling; and 
hypertension, evaluated as 10 percent disabling.  The Veteran 
was also in receipt of special monthly compensation based on 
housebound status.  

4.  It is at least as likely as not that the veteran's 
service-connected disabilities prevented him from keeping 
himself ordinarily clean and presentable, or to avoid the 
hazards or dangers incident to his daily environment without 
assistance as of July 2, 2004.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance, for accrued benefits 
purposes, as of July 2, 2004, have been met.  38 U.S.C.A. 
§§ 1114(l), 5121, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.350, 3.352, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the  
claims file, and has an obligation to provide reasons and 
bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Additionally, the VCAA is not applicable to appeals involving 
the distribution of benefits, such as accrued benefits, as 
opposed to actual entitlement to the benefit.  Sims v. 
Nicholson, 19 Vet. App. 453 (2006). Accrued benefits claim 
are essentially decided on the basis of evidence of record at 
the time of the veteran's death.

Nevertheless, the RO did properly notify the appellant, in a 
letter dated in October 2008, regarding the general 
information necessary to substantiate a claim for accrued 
benefits.  She was also informed of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She was advised that it was still her responsibility 
to support the claim with appropriate evidence.  

Subsequent to the issuance of the October 2008 letter, the 
appellant's claim was readjudicated in a December 2008 
supplemental statement of the case (SSOC).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The duty to assist in an accrued benefits claim is limited to 
obtaining evidence already constructively in VA's possession, 
and to obtaining evidence of the appellant's standing to 
pursue the claim, if not already of record.  38 C.F.R. 
§ 3.1000.  Prior to the Veteran's death, VA obtained his 
service treatment records and VA treatment records.  Although 
the appellant subsequently submitted lay evidence in the form 
of a personal statement dated in January 2009, this evidence 
may not be considered in the accrued benefits claim.  Thus, 
the Board concludes that VA's duty to assist has been 
satisfied, and the appellant is not prejudiced by the Board 
considering the merits of the claims in this decision.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In any event, per below, the appellant's claim is being 
granted.  


Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) (2008) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death." 38 C.F.R. § 
3.1000 (c) (2008).  The appellant's claim was timely filed.

In Jones v. West, the Federal Circuit concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).

The Veteran died in January 2005, after the date of 
enactment.  Therefore, the appellant's claim is considered 
under the amended version of 38 U.S.C.A. § 5121(a) which 
repealed the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of an award 
for accrued benefits.

Historically, the prior version of 38 U.S.C.A. § 5121(a), 
provided that, upon the death of a veteran, periodic monetary 
benefits to which he was entitled to, on the basis of 
evidence in the file at the date of death (accrued benefits), 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to a living 
person, including the veteran's spouse.  38 U.S.C.A. § 
5121(a) (West 2002).  The statute provided for 1) periodic 
payments to which an individual was entitlement at death 
under existing ratings for decisions, or 2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years.  See Bonny v. Principi, 16 Vet. App. 
504, 507 (2002).  The phrase "not to exceed two years" has 
been interpreted by the Federal Circuit as not limiting 
survivors of veterans to recovery only of those benefits that 
accrued in the two years immediately preceding a veteran's 
death.  Rather, 38 U.S.C.A. § 5121(a) (as in effect prior to 
December 16, 2003) limited the total accrued benefit payments 
that a survivor may receive to those accrued benefits due and 
unpaid for up to a two-year period.  See Terry v. Principi, 
367 F.3d 1291 (Fed. Cir. 2004).  The Federal Circuit held in 
Terry that section 5121(a) "only limits a survivor's recovery 
of accrued veteran's benefits to a maximum two-year period of 
benefits accrued at any time during the veteran's life."  The 
Federal Circuit held that the Court had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.

In Bonny, the veteran, who incurred gunshot wounds in World 
War II, was assigned a 30 percent rating for the residuals of 
the wounds in February 1948.  In August 1995, during his 
lifetime, the RO determined that the February 1948 decision 
was clearly and unmistakably erroneous in not assigning a 50 
percent rating.  Five days after this decision was rendered, 
the veteran died.  The RO awarded his surviving spouse the 
difference between the amount of compensation payable at the 
30 percent rate and that payable at a 50 percent rate as an 
accrued benefit for the two years preceding his death.  The 
surviving spouse appealed, and asserted that she was entitled 
to the full compensation that would have been payable to the 
veteran retroactive to February 1, 1948.

The Court then reviewed the statute, 38 U.S.C.A. § 5121(a), 
and held that the statute provided two different classes of 
benefits that may be payable on the death of a veteran: (1) 
periodic monetary benefits to which the veteran was entitled 
at death under existing ratings or decisions, which the Court 
referred to as "benefits awarded but unpaid", or (2) periodic 
monetary benefits based on evidence in the file at the date 
of the veteran's death and due and unpaid for a period not to 
exceed two years, which the Court referred to as "accrued 
benefits."  The Court also held that the two-year limitation 
applied only to "accrued benefits," not "benefits awarded and 
unpaid," and that when benefits have been awarded but not 
paid prior to the veteran's death, the eligible survivor is 
entitled to receive the entire amount of the award.  Bonny, 
16 Vet. App. at 507.  The Federal Circuit reviewed this 
section of the statute in Terry.  In Terry, the veteran in 
that case, during his lifetime, claimed that a May 1986 
decision was clearly and unmistakably erroneous in awarding 
an effective date of April 14, 1986, for a TDIU rating, and 
asserted that he was entitled to an effective date in April 
1985.  The RO denied that claim in July 1995, and the veteran 
appealed the decision to the Board.  He died, however, in 
August 1997, prior to the Board's consideration of his 
appeal.  His surviving spouse in September 1997 claimed 
entitlement to his unpaid accrued benefits for April 1985 to 
April 1986.

In Terry, the Federal Circuit reviewed the Court's holding in 
Bonny that 38 U.S.C.A. § 5121(a) provided two different 
classes of benefits: the "benefits awarded but unpaid" and 
"accrued benefits," and confirmed that interpretation of the 
statute.  The Federal Circuit determined that 38 U.S.C.A. § 
5121(a) did not limit the survivor's eligibility for accrued 
benefits to the two years immediately preceding the veteran's 
death, but that the survivor was entitled to the accrued 
benefits due the veteran for any two year period.  The 
Federal Circuit held, however, that when determining 
eligibility for "accrued benefits," rather than "benefits 
awarded but unpaid," the survivor is limited to a two-year 
period of eligibility.

The difference between the factual scenario in Bonny and that 
in Terry is that, in Bonny, the RO had determined that the 
prior rating decision was clearly and unmistakably erroneous 
and awarded the veteran retroactive benefits prior to his 
death.  The surviving spouse's eligibility was, therefore, 
based on "benefits awarded but unpaid."  In Terry, as in this 
case, the veteran had not been found to be entitled to any 
retroactive benefits prior to his death.  The surviving 
spouse's eligibility was, therefore, based on evidence in the 
file at the date of the veteran's death, or "accrued 
benefits," and limited to a two-year period.

Therefore, although Terry indicated that the appellant may 
now be paid for any two year period, the amended version of 
38 U.S.C.A. § 5121(a) repealed the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of an award for accrued benefits.  Thus, the 
appellant's claim may be granted based on when eligibility is 
established.

In this case, prior to his death in January 2005, the Veteran 
filed a claims for special monthly compensation based on the 
need for regular aid and attendance which was received in 
December 2004.  Thus, the Veteran had a claim pending and 
unadjudicated when he died.  The Board notes that the 
appellant has also argued that the Veteran should have been 
entitled to earlier effective dates for his total disability 
rating for individual unemployability (TDIU), 100 percent 
rating for service-connected renal dysfunction, and 100 
percent rating for Hepatitis C with cirrhosis, status post 
liver transplant.  However, there were no such pending claims 
at the time of the Veteran's death.  The only claim pending 
at the time was for special monthly compensation based on the 
need for regular aid and attendance.  

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.  In order to establish entitlement to 
special monthly compensation based on the need for regular 
aid and attendance, the claimant must be a patient in a 
nursing home on account of mental or physical incapacity; or 
be blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; or have 
a factual need for regular aid and attendance of another 
person, due to service-connected disabilities.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  Here, the Veteran was not 
in a nursing home nor did he have a service-connected visual 
disability nor do his eye examination show corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less.  
Accordingly, it must be determined whether he had a factual 
need for aid and attendance.

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance.  38 
C.F.R. § 3.352(a).

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) in order to 
establish need for aid and attendance, the Court has held 
that it is logical to infer there is a threshold requirement 
that "at least one of the enumerated factors be present."  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

At the time of his death, the Veteran was service-connected 
for renal dysfunction, evaluated as 100 percent disabling; 
Hepatitis C with cirrhosis, status post liver transplant, 
evaluated as 100 percent disabling; residuals of 
postoperative laminectomy for spinal stenosis, evaluated as 
10 percent disabling; and hypertension, evaluated as 10 
percent disabling.  The Veteran was also receiving special 
monthly compensation based on housebound status.  The 
evidence of record at the time of his death included VA 
treatment records and numerous medical records from the 
Cleveland Clinic.  

All of the pertinent records have been reviewed.  In 
pertinent part, as of October 2002, the Veteran reported that 
he was not on dialysis and was able to participate in 
moderate recreational activities, such as golf, bowling, 
dancing, tennis, and throwing a baseball or football.  Thus, 
the Veteran was not in need of aid and attendance from the 
physical examination or the reviewed history at this time.

Subsequently, in April 2003, the Veteran was scheduled to 
self-administer interferon injections.  He was instructed on 
this care and indicated that he could manage his care.  A 
week later, he was provided a VA examination.  The Veteran 
was not yet on dialysis for his moderately severe chronic 
renal failure.  It was not indicated that the Veteran was in 
need of aid and attendance from the physical examination or 
the reviewed history.  

Outpatient records dated in 2004, dated beginning on July 2, 
2004, indicated that the Veteran was scheduled to start 
hemodialysis treatment, which began shortly thereafter.  The 
Veteran also underwent removal of fluid from his abdomen.  He 
continued to have symptomatic ascites and he was being 
considered for a retransplant.  The records are dated through 
November 2004.  The Veteran died within 2 months.

The overall clinical findings suggest that the Veteran was 
unable to protect himself from the hazards of his daily 
environment as of July 2, 2004, when he was ready for 
dialysis treatment.  In addition, the Veteran's spouse's 
statements that she had to assist him with his daily 
activities and needs is credible.  There is no definite 
medical opinion on this point, but there is no competent 
evidence or opinion to the contrary.  The Board finds that 
the lay and medical evidence, as noted, and under these 
circumstances, places the evidence at least in relative 
equipoise on the question of whether the Veteran was so 
helpless as to need regular aid and attendance as of July 2, 
2004.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102. Accordingly, an award of special monthly 
compensation based on the Veteran's need for aid and 
attendance as of July 2, 2004, for accrued purposes is 
warranted.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance, as of July 2, 2004, for 
accrued benefits purposes, is granted, subject to the laws 
and regulations governing monetary benefits.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


